DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Paronen. Ryan discloses in Tables 1 and 2 and at col. 19, lines 48-65 a fake blood composition comprising various ingredients including a protein, a salt and a sugar, such that the composition is configured to resemble blood, and in particular the osmolarity of the composition is within 20% of that of human blood (see Tables 1 and 2).  Ryan does not disclose the provision of a colorant in the composition as recited.  This feature is known in the art, as taught for example by Paronen at paragraph [0026], and would have obvious to one of ordinary skill in the art for the purpose of providing a desired appearance of the composition to more closely resemble blood.  With respect to claim 2, Paronen discloses the use of a red dye in the composition.  With respect to claim 8, Ryan discloses at col. 8, lines 6-11 the use of a thickener so that the resulting composition has a viscosity resembling that of human blood.  With respect to claim 12, both Ryan and Paronen disclose that their compositions are liquid.  

Claims 3, 9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Paronen, and further in view of Fernandez.  Ryan as viewed in combination with Paronen discloses or suggests the limitations of claim 3 with the exception of the provision of one of the specific types of recited proteins.  The use of gelatin (an animal protein) is known in the art, as taught for example by Fernandez at paragraph [0045], and would have obvious to one of ordinary skill in the art for the purpose of preserving the physical properties of the composition for an extended period of time. Ryan also discloses or suggests the limitations of claim 9 with the exception of the provision of xanthan gum in the composition.  This specific thickener is known in the art, as taught for example by Fernandez at paragraph [0053], and would have obvious to one of ordinary skill in the art for the purpose of providing a desired physical property of the fake blood composition.  Ryan further discloses or suggests the limitations of claim 14 with the exception of the composition being provided in powder form.  This feature is known in the art, as taught for example by Fernandez at paragraph [0059], and would have obvious to one of ordinary skill in the art for the purpose of allowing a user to more conveniently store and ship the composition, adding water when ready for use. Ryan further discloses or suggests the limitations of claim 15 with the exception of the provision of tissue, organs or organ systems derived from animal sources as recited.  This feature is known in the art, as taught for example by Fernandez at Figure 1 and paragraph [0010], and would have obvious to one of ordinary skill in the art for the purpose of allowing the composition to be used in a training simulation.  With respect to claim 16, Fernandez also discloses at Figure 1 that its organ systems have been modified to include tubing (74, 110) coming out of its arteries and veins.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Paronen, and further in view of “Fake Blood Recipe" (viewable at https://www.youtube.com/watch?v=D-rQzrNinS4).  Ryan as viewed in combination with Paronen discloses or suggests the claim limitations with the exception of the provision of a detergent in the fake blood composition.  This feature is known in the art, as taught for example by “Fake Blood Recipe”, and would have obvious to one of ordinary skill in the art for the purpose of allowing a user to more easily remove the composition from materials such as clothing.  With respect to claim 5, the specific recited types of detergent are considered to be obvious variants on the detergent taught by “Fake Blood Recipe”, and are considered to amount to an obvious substitution of one known element for another to achieve predictable results. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Paronen and "Fake Blood Recipe", and further in view of Adams.  Ryan as viewed in combination with Paronen and "Fake Blood Recipe" discloses or suggests the claim limitations with the exception of the provision of a defoamer as recited.  This feature is a known element in detergents, as taught for example by Adams, and would have obvious to one of ordinary skill in the art for the purpose of providing a desired physical property of the composition and to reduce foaming.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Paronen, and further in view of Keegan.  Ryan as viewed in combination with Paronen discloses or suggests the claim limitations with the exception of the provision of a preservative in the fake blood composition.  This feature is known in the art, as taught for example by Keegan at paragraph [0038], and would have obvious to one of ordinary skill in the art for the purpose of preserving the physical properties of the composition for an extended period of time.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view Paronen, and further in view of Golay.  Ryan as viewed in combination with Paronen discloses or suggests the claim limitations with the exception of the provision of an aseptic package.  This feature is known in the art, as taught for example by Golay at paragraph [0092], and would have obvious to one of ordinary skill in the art for the purpose of avoiding the introduction of bacteria and other microorganisms when housing the composition.  With respect to the claim language pertaining to microfiltration and/or pasteurization, applicant is advised that these recite method steps rather than structural limitations.  Under MPEP 2113, such claim language will not overcome the prior art where there the structure of the invention is the same as or obvious from that of the prior art, even where the prior art product is made by a different process.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Paronen, and further in view of Tsukiyama.  Ryan as viewed in combination with Paronen discloses or suggests the claim limitations with the exception of the provision of a vasodilator in the fake blood composition.  This feature is known in the art, as taught for example by Tsukiyama at paragraph [0029], and would have obvious to one of ordinary skill in the art for the purpose of providing a desired physical property of the fake blood composition.  With respect to claim 11, the specific recited types of vasodilators are considered to be obvious variants on those taught by Tsukiyama, and are considered to amount to an obvious substitution of one known element for another to achieve predictable results. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Paronen and Fernandez, and further in view of King.  Ryan as viewed in combination with Paronen and Fernandez discloses or suggests the claim limitations with the exception of the provision of an IV bag in which the fake blood composition is stored.  This feature is known in the art, as taught for example by King at paragraph [0058], and would have obvious to one of ordinary skill in the art for the purpose of allowing the composition to be more conveniently used in a training scenario.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Paronen and Fernandez, and further in view of Day (US 9,542,861).  Ryan as viewed in combination with Paronen Fernandez discloses or suggests the claim limitations with the exception of the provision of a clotting agent in the fake blood composition.  This feature is known in the art, as taught for example by Day at col. 2, lines 4-9, and would have obvious to one of ordinary skill in the art for the purpose of providing a desired clotting property of the fake blood composition.  With respect to claims 19 and 20, Day discloses the use of chitosan.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Paronen, Fernandez and Day, and further in view of Tsukiyama.  Ryan as viewed in combination with Paronen, Fernandez and Day discloses or suggests the claim limitations with the exception of the provision of a clot dissolving agent in the fake blood composition.  This feature is known in the art, as taught for example by Tsukiyama at paragraphs [0029-30] and [0047], and would have obvious to one of ordinary skill in the art for the purpose of providing a desired physical property of the fake blood composition.  With respect to claim 22, the specific recited types of dissolving agents are considered to be obvious variants on those taught by Tsukiyama, and are considered to amount to an obvious substitution of one known element for another to achieve predictable results. 


Response to Arguments
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive.  With respect to the arguments concerning the alleged lack of motivation to combine the teachings of Ryan with those of Paronen to reject claims 1, 2, 8 and 12, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, numerous formulations of simulated blood with various components are well known.  One of ordinary skill in the art would have understood how certain ingredients could be added or excluded to provide a fluid with certain characteristics. Ryan teaches at col. 19, lines 48-65 that various optional ingredients may be included in the composition “as desired, to achieve the resulting physical characteristics”.  While a colorant is not explicitly disclosed by Ryan as one of these ingredients, a colorant is well-known in the art, as taught for example by Paronen. The inclusion of an artificial colorant rather than red blood cells to provide a desired color to the composition amounts to an obvious substitution of one known element for another to achieve predictable results, which is a proper basis for a finding of obviousness under MPEP 2144.  Furthermore, the animal red blood cells of Ryan constitute a “colorant” under the broadest reasonable interpretation of the term to the extent that it provides color to the simulated blood composition. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case the knowledge of using a colorant to provide a color to a fluid to simulate blood is well-known in the art, as taught not only by Paronen but by several other references cited in the previous Office action (including Fernandez, Grinovich, Day, Keegan and Aboud).  Again, providing a fluid formulated to simulate blood with a colorant (rather than the coloring components taught by Ryan) amounts to an obvious substitution of one known element for another to achieve predictable results which would have been obvious to one ordinary skill in the art, and is not a component whose purpose is found only in applicant’s disclosure using impermissible hindsight.  Because the combined teachings of the references suggest the claimed invention, claim 1 remains rejected under 35 USC 103.
The arguments concerning the dependent claims and the references used in the claims are also unpersuasive.  These arguments are generally directed to specific implementations and uses for the simulated blood composition.  For example, applicant argues that the gelatin microspheres taught by Fernandez would not be suitable for use with the cannulation needle of Paronen.  However, Paronen is cited merely for its teaching of a colorant in its simulated blood.  Whether Paronen discloses that its simulated blood is intended to be used with a cannulation needle is not pertinent to the analysis, as the claimed invention does not include a cannulation needle.  Again, one of ordinary skill in the art would understand that different ingredients for a simulated blood composition would have different effects on the physical characteristics of the composition, and would understand that a composition incorporating gelatin microspheres might be used in applications other than with a cannulation needle having a diameter of a certain size or in other specific environments disclosed as intended uses of a simulated blood composition in the prior art references but not recited in the claims.  
With respect to the arguments concerning the “Fake Blood Recipe”, Adams and Keegan, in particular that each of these references does not disclose certain features (including protein), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Ryan discloses the use of protein in its composition; the combined teachings of the references teach each of the individual claimed limitations and suggest the claimed invention for the reasons discussed above.
With respect to the arguments concerning Golay, Tsukiyama and Day, again, Paronen has been cited only for its use of a colorant.  As discussed above, one of ordinary skill in the art would have understood the advantages of selecting certain (but not necessarily all) of the ingredients taught by a particular reference to provide a simulated blood composition with desired physical characteristics.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
April 7, 2022